        Case 5:20-cv-03865-CFK Document 14 Filed 03/10/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GENUS LIFESCIENCES INC f/k/a :
VALLEY TECHNOLOGIES, INC.,:                               CIVIL ACTION
                             :                            NO. 20-CV-3865
             Plaintiff,      :
                             :
    v.                       :
                             :
TAPAYSA ENGINEERING          :
WORKS PVT. LTD.,             :
                             :
             Defendant.      :


                                      ORDER

      AND NOW, this 10th day of March 2021, upon consideration of Plaintiff’s

Motion to Serve Foreign Defendant Tapasya Engineering Works Pvt. Ltd. By

Alternative Methods (ECF No. 9), it is hereby ORDERED that Plaintiff’s Motion

(ECF No. 9) is GRANTED.

      Plaintiff may effect service upon Defendant Tapaysa Engineering Works

Pvt. Ltd., (“Tapaysa”) through transmission of the Summons and the Complaint by

e-mail to Tapaysa at the e-mail addresses specified in Plaintiff’s Motion (ECF. No.

9). Service on Tapaysa as allowed by this Order shall be effected by Plaintiff

within fourteen (14) days of entry of this Order.
Case 5:20-cv-03865-CFK Document 14 Filed 03/10/21 Page 2 of 2




                                    BY THE COURT:

                                    /s/ Chad F. Kenney
                                    ____________________________
                                    _
                                    CHAD F. KENNEY, JUDGE
